Citation Nr: 1237262	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-31 596 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for right and/or left wrist disability.

2.  Entitlement to service connection for right and/or left knee disability.

3.  Entitlement to service connection for right and/or left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from August 1984 to August 1990 and December 1990 to May 1992, with periods of active duty for training (ACDUTRA), as well as various other periods of inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2009 a hearing was held before a Decision Review Officer at the RO; a transcript is of record.  In June 2010 and November 2011 these matters were remanded for further development.  

In September 2012, after the appellant's claims were certified to the Board, additional evidence was received from the RO with a written waiver of preliminary RO review.  The additional evidence was a duplicate copy of a May 2006 MRI of the right knee and a July 2012 post operative report for the right wrist.


FINDINGS OF FACT

1.  The appellant's current right wrist is not causally related to service; the appellant does not have a current left wrist disability.

2.  The appellant's right knee disability is not causally related to his service; the appellant does not have a current left knee disability.

3.  The appellant's current right ankle disability is not causally related to his service; the appellant does not have a current left ankle disability.


CONCLUSIONS OF LAW

1.  A chronic right and/or left wrist disability was neither incurred in nor aggravated by the appellant's ACDUTRA, nor injury during the appellant's INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  A chronic right and/or left knee disability was neither incurred in nor aggravated by the appellant's ACDUTRA, nor injury during the appellant's INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

3.  A chronic right and/or left ankle disability was neither incurred in nor aggravated by the appellant's ACDUTRA, nor injury during the appellant's INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) appellant status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2007.  The July 2007 notification complied with the specificity requirements of Dingess, 19 Vet. App. 473 identifying the five elements of a service connection claim; and Quartuccio, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.  

Duty to Assist

VA has obtained service, and private treatment records.  However, service treatment records for the period of January 4, 1985 to April 11, 1985 are unavailable.  In an April 2008 memorandum, the RO advised that all procedures to obtain the service treatment records have been correctly followed and further attempts would be futile.  In addition, treatment records for the period May 1987 to July 1987 from Darnall Army Community Hospital are unavailable for review.  In a January 2008 memorandum the RO noted that it had followed all procedures to obtain the treatment records and further attempts would be futile.  The appellant's Virtual VA file has been reviewed.  VA assisted the appellant in obtaining evidence; and afforded him the opportunity to give testimony before a DRO in May 2009.  He was afforded VA examinations in October 2007, July 2010, and January 2012.  In particular, the Board notes that the January 2012 VA examination report contains sufficiently specific clinical findings, analysis of etiology, informed discussion of the facts, a medical opinion and rationale, sufficient to provide probative medical evidence adequately addressing the issues decided below.

All known and available records relevant to the issues have been obtained and associated with the appellant's claims file.  VA has complied with notice/assistance requirements and the appellant is not prejudiced by a decision at this time.

Legal Criteria, Factual Background and Analysis

The issues before the Board involve claims of entitlement to service connection for right and/or left wrist, knee, and ankle disabilities.  The appellant primarily contends that he suffered an injury to his right wrist, knee and ankle in the line of duty during National Guard reserve service which has resulted in chronic disabilities.  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all evidence in the claims file, and in the appellant 's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

The appellant's DD 214 shows he was a member of the Army National Guard from August 1984 to May 1992 with a period of ACDUTRA from January 1985 to April 1985 and INACDUTRA for other periods of service.  His Army National Guard Retirement Credits Record shows he had active duty, active duty training or full-time training duty during the following periods:  January 4, 1985 to April 11, 1985; June 9, 1985 to June 23, 1985; September 21, 1985 to September 22, 1985; May 31, 1986 to June 14, 1986; June 21, 1986 to July 2, 1986; June 14, 1987 to June 28, 1987; July 7, 1988 to July 23, 1988; and June 18, 1989 to July 2, 1989.  The appellant contends that he injured his right wrist and right knee while on active duty.  Further, he contends that he was treated for a right ankle disorder while serving in the National Guard.  

In a February 1985 medical screening note, the appellant complained of left ankle pain.  The assessment was Achilles tendonitis.  In August 1986 sworn statements, by fellow reservists, it was noted that on August 16, 1986, while at a training site, the appellant dismounted from a track (the M113) by jumping off the front of the track and was injured; he complained that his left ankle was hurting.  The accident was reported and the appellant was taken to Darnall Community Hospital, Fort Hood.  The appellant stated that the doctor who examined him indicated that the x-rays showed a chipped heel bone (left side), and he was told to try to stay off the left leg.  An August 1986 emergency care and treatment report shows the appellant was diagnosed with contusion of the left ankle.  It was noted that the appellant complained of pain in the left heel after jumping out of a vehicle five feet off the ground.  On physical examination, his left foot was slightly swollen.  He was instructed not to run, jump, or march for greater than ten minutes for approximately one week.

In a December 1986 Statement of Medical Examination and Duty Status report, it was noted that the appellant had injured his left ankle.  He had a left ankle contusion incurred in the line of duty, and not likely to result in a claim against the government for future medical care.  A May 1987 emergency care and treatment report shows the appellant was seen for a left wrist injury.  He reported that he injured his left wrist when he struck it to a hatch.  He denied any other trauma.  X-rays were within normal limits.  The diagnosis was contusion.  

On March 1988 Report of Medical Examination, the appellant's upper and lower extremities, feet, and other musculoskeletal were normal on clinical evaluation.  In the medical history report, he indicated that he did not have or had ever had swollen or painful joints, cramps in legs, broken bones, arthritis, bone, joint or other deformity, trick or locked knee, or foot trouble.  

Postservice, the appellant was treated by a private physician, Dr. R.D.J..  In an April 2006 treatment report, the appellant reported that he was there to see the doctor because of injury to his knee about two weeks prior when he hyperextended it stepping onto second base.  He stated that it had gotten a little better since then, but it occasionally gives out.  The assessment was right knee strain from hyperextension that is improving.  In another April 2006 treatment report by Dr. R.D.J., the assessment was right knee pain that had persistent from the hyperextension injury; and rule out anterior cruciate ligament injury.  

Of record is a report of a June 2006 x-rays of the right knee.  The impression was very mild degenerative change of the right knee.  A May 2006 MRI of the right knee revealed vertical tears involving the posterior horn of the medial meniscus and anterior horn of the lateral meniscus and moderate joint effusion and lateral femoral condyle contusion.  In a March 2007 document from the appellant's employer, it was noted that the appellant was absence from work as a result of having a complete tear of the right medial meniscus that started in March 2006.

In his June 2007 VA application for compensation, he claimed disability of the right wrist, right ankle, and right knee.  He noted that those disabilities occurred during May-July 1987 at Fort Hood, and he was treated at Darnall Army Hospital.

On October 2007 VA joint examination, the appellant reported that he had right wrist, right knee, and right ankle impairments that had their onset in 1987.  He reported that his right wrist was closed in an APC hatch during night training, he twisted his right knee when he fell in an open APC hatch, and he injured his right ankle when he fell into an open APC hatch.  X-rays of the right ankle, right knee and right wrist were normal.  The diagnoses were chronic right wrist strain, right knee meniscus tear, and chronic right ankle strain.  There was no medical opinion requested.  X-rays of the right knee in November 2007 showed early osteoarthritis.  In December 2007, the appellant had surgery on his right knee for arthroscopic medial and lateral meniscus tear.  In a January 2008 orthopedic surgery note, the appellant's assessment was one month status post right arthroscopic medial and lateral partial meniscectomy with a medial femoral condyle chondroplasty.

In an April 2008 rating decision, the RO denied the appellant's claims for service connection for right wrist, right knee, and right ankle disabilities.  In his notice of disagreement, the appellant noted that he injured his wrist on May 15, 1987, and also injured his whole right side during that maneuver.  He stated that he injured his shoulder and knee as well as his wrist and he reinjured his ankle.  He stated that he injured his ankle on February 5, 1985, and both injures have affected him for the past 20 years.  In statements that accompanied his Substantive Appeal (VA Form-9) the appellant stated that the May 17, 1987 service treatment record that shows injury to his left wrist, should have referred to his right wrist.  He stated that he hurt his right knee while on active duty, and that a February 1985 service treatment record shows treatment for his ankle condition.

An April 2009 MRI of the right wrist was unremarkable.  The triangular fibrocartilage, scapholunate ligament, and the breast tendons were all within normal limits without tear.  An April 2009 MRI of the right ankle revealed unremarkable findings.  The impression was negative MRI examination of the right ankle.

At his May 2009 personal hearing, the appellant described the circumstances upon which his right wrist was injured.  He stated that a cargo hatch flipped and struck him on his shoulder and his right wrist.  The cargo hatch went up and his arm went out; he was buckled down and that was how he got twisted and hurt.  Hearing Transcript, (Tr.), p.2.  He stated that he was not treated for his wrist injury after the 1987 incident until sometime in 2006 when he saw his private doctor.  Tr., pp. 4-5.  Regarding his right knee, the appellant testified that his right knee was not examined when he sought emergency room treatment for an accident.  He started treatment for his right knee in 2006/2007.  Tr., p. 5.  He stated that he did not re-injure his knee between 1987 and 2006/2007.  He treated his right knee with over-the-counter medications.  Tr., p. 6.  Regarding the right ankle, the appellant testified that when the cargo hatch came back down, it struck his wrist, he was twisted and his leg was stuck; his boot was caught and twisted and he tried to pull up.  That is how he injury his right ankle.  Tr., p. 7.  

On July 2010 VA joints examination, the examiner noted that the appellant persistently contended that his right side was injured May 17, 1987 even though the records reflect otherwise.  The appellant reported that he was involved in an incident during night exercises in May 1987 when he was pushed and then he fell in an APC.  He was taken to the emergency room for evaluation.  A review of the emergency room note shows that he was evaluated and treated for a left wrist disability.  

The examiner noted that while the appellant seems sincere, he presented consistent with symptom magnification, such as inconsistent history and submaximal effort.  The examiner further noted that after military service the appellant had a long career of hard work for Coca-Cola, and had an accident with a forklift, about which he was extremely vague.  X-rays of the right wrist, and right ankle showed no acute process.  X-rays of the right knee showed mild narrowing of the medial knee joint compartment.  The diagnoses were degenerative arthrosis of the right knee, right ankle, and right wrist.  The examiner opined that on the appellant's emergency room visit in May 1987, there was no mention of his right side, but he claims that his whole right side was injured.  He also displays some submaximal effort consistent with symptom magnification.  There is no objective evidence that his right side was injured, but he insists that it was.  There is always the potential that his pains did not manifest until later, or it is possible the clinic doctor made a documentation error.  

On January 2012 VA examination the appellant reported that he twisted his right ankle in 1985 while at Fort Knox.  He stated that in 1987 he was pushed through a hatch and his right foot got caught in the seat and twisted his right ankle and right knee.  He stated he had pain in both joints and was taken to the emergency room for evaluation of his right ankle, knee, shoulder, and wrist.  The diagnosis was right ankle sprain.  

Regarding the knee, the appellant reported that in 1987 he was pushed through a hatch and his right foot got caught in the seat and he twisted his right ankle and right knee.  He stated that he had pain and popping in the right knee.  He has had no other injuries to the right knee since 1987, and he had surgery in 2007 for a meniscus tear to the right knee.  The diagnosis was degenerative joint disease of the right knee.  Regarding the right wrist, the appellant stated that in 1987 he was pushed into a hatch injuring his right ankle and knee.  When the vehicle moved, the hatch fell and landed on the right shoulder and wrist.  VA examiner diagnosed right wrist contusion.  

The examiner opined that the claimed disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  By rationale the examiner explained that the appellant had no complaints about the left ankle, knee or wrist; he gave a history of an injury to the right ankle in 1985.  His service records indicate that he was treated for Achilles tendonitis in February 1985 for the left ankle.  He stated that he injured his right ankle, knee, shoulder and wrist in 1986 when he was pushed through a hatch twisting his right ankle and knee and the hatch fell on his right shoulder and wrist, injuring them.  1987 treatment records show a diagnosis of contusion of the left wrist caused by a hatch cover.  There was also an emergency room record for the treatment of a left foot/ankle injury in 1986 when he jumped out of a vehicle from about 5 feet high.  This was documented by several other service members.  All of the injuries found in the appellant's service medical records involve the left wrist or ankle.  No injuries could be found of the right ankle, knee or wrist.  A notation was found in the claims file from a private hospital in 2006-2007 indicating a right knee injury playing ball after x-rays had been ordered.  Based on a review of the appellant's service medical record, private treatment records and based on clinical experience and expertise, the appellant does not have a wrist, ankle or knee disability manifested during or otherwise caused by an injury shown in service.  The injuries reported in-service involve the left wrist and ankle and were acute injuries that would not lead to a chronic disability.  

The Board notes that one of the appellant's main contentions is that he injured his right wrist, right knee, and right ankle during National Guard service.  However, he testified that medical personnel incorrectly documented injuries to the left side rather than the right side.  His representative has suggested this happened because the examiners were looking at the appellant in a reversed position.  Although treatment records during National Guard service show complaints of left ankle pain in February 1985, injuries to the left heel and ankle in August 1986, and a left wrist contusion in May 1987, the Board and the RO considered the issues to include the possibility of wrist, knee, and ankle disabilities of either side.  

The Board notes that as the appellant's appeal features the contention that his disabilities of the right and/or left wrist, knee, and ankle are etiologically linked to service in the National Guard, rather than established active duty military service.  He must show that he was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or from an injury incurred or aggravated in line of duty during INACDUTRA.  38 U.S.C.A. § 101(24).

The decisive question in this case is whether any current disability of either wrist, knee or ankle is shown to be etiologically linked to the appellant's National Guard service.  

Right and/or Left Wrist Disability

The appellant contends that he suffered a right wrist injury during National Guard service in 1987 when a hatch fell on his right wrist, and that reference to a left wrist injury in the 1987 service treatment records is incorrect.  The May 1987 treatment record specifically records the appellant's subjective complaint of a left wrist injury.  It appears that he specifically reported that he injured his left wrist.  The record documents examination of the left wrist; there was no mention of the right wrist.  The Board is unable to find the appellant's assertion credible under the overall facts.  Trained medical personnel reported the left wrist and it appears this was based on examination of the appellant.  Moreover, service treatment records are void of any mention of a right wrist injury.  The credibility of his assertions is also diminished by the absence of any pathology associated with the right wrist in service treatment records and on periodic medical examination in March 1988.

The left wrist injury shown in service treatment records was described by VA examiner in January 2012 as acute and would not lead to chronic disability.  Furthermore, subsequent to the 1987 left wrist injury, the appellant had a periodic examination in March 1988 and his upper extremities were normal on clinical evaluation, and on his report of medical history, he indicated that he did not have or had ever had swollen or painful joints.  Indeed, the appellant's current contention, 
indicated at his personal hearing, is that he had no treatment for his wrist after the 1987 injury until sometime in 2006 when he saw his private doctor, which is about 19 years after the incident.  Such a lengthy period without evidence of treatment may be viewed as evidence weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, service connection for a right and/or left wrist disability on the basis that it became manifest in service and persisted is not warranted.  

Accordingly, what the Appellant needs to establish service connection for a right and/or left wrist disability is competent evidence of a nexus between his claimed disability and his National Guard service.  On October 2007 VA examination the appellant was diagnosed with chronic right wrist strain.  VA examiner in July 2010 diagnosed degenerative arthrosis of the right wrist.  There was no diagnosis of a left wrist disorder.  VA examiner in January 2012 diagnosed right wrist contusion; and he opined that the appellant's claimed disabilities, (including right and/or left wrist) were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that service treatment records show injury to the left wrist and not the right wrist; and the reported injury to the left wrist was an acute injury that would not lead to a chronic disability.  The Board finds the January 2012 VA examination report addressing this issue is highly probative, as it presents a competent medical opinion informed by review of the pertinent evidence including National Guard service records and examination of the appellant.  As such, the examination report weighs significantly against the claim of entitlement to service connection for a right and/or left wrist disability.  There are no opinions to the contrary of record.  Accordingly service connection is not warranted for a right and/or left wrist disability.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362,  367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias,  inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Board finds the appellant's contention that he suffered a right wrist injury during service in the National Guard is not credible.  The wrist injury shown in the 1987 service treatment record refers to the left wrist.  Even the appellant, at that time, reported he struck his left wrist.  Moreover, a medical officer physically examined the left wrist and rendered a diagnosis of contusion.  There was no suggestion of a right wrist injury.  Furthermore, on periodic examination in March 1988, less than one year following the May 1987 left wrist injury, his upper extremities were reported normal.  The appellant's statements regarding a wrist disability are inconsistent with his own statements and actions during National Guard service.  They are also not credible when considered against the overall evidence of record.  VA examiner noted that the appellant presented with symptom magnification, such as inconsistent history and submaximal effort.  As noted above, the appellant did not seek treatment for symptoms of a right and/or left wrist disability until 2006, which is approximately 19 years after the wrist injury during service.  See Maxson, 230 F.3d 1330.

The evidentiary record persuasively weighs against service connection for the appellant's right and/or left wrist disability.  The evidence against such a link includes the January 2012 VA examination report.  The only evidence in favor of such a link is the appellant's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  While the appellant, as a layperson, is competent to testify as to symptoms he experiences, it is beyond his competence to link a current right wrist disability to an injury that occurred during National Guard service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Further, with regard to a left wrist disability, the totality of the evidence of record establishes that there is no chronic left wrist disability.  Therefore, the Board must find that there is no valid claim for such disability.  Service connection cannot be established without a current chronic disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right and/or left wrist disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and/or Left Knee Disability

The appellant contends that he suffered a right knee injury during National Guard service in 1987 when he was pushed through a hatch and his right foot got caught in the seat and he twisted his right knee and ankle.  No service treatment records suggest any knee injuries, symptoms, complaints, or diagnoses during the appellant's National Guard service.  Furthermore, in March 1988 the appellant had a periodic physical examination and his lower extremities were normal on clinical evaluation and on his report of medical history, he indicated that he did not have or had ever had swollen or painful joints, arthritis, or a trick or locked knee.  Indeed, the appellant's current contention, indicated at his personal hearing, is that his right knee was not treated during National Guard service and he started treatment for his right knee in 2006/2007, which is approximately 19 years after the alleged 1987 injury to his knee.  Such a lengthy period without evidence of treatment may be viewed as evidence weighing against the claim.  See Maxson, 230 F.3d 1330.  Furthermore, in April 2006 the appellant reported to his private physician that he injured his knee two weeks prior when he hyperextended it stepping onto second base.  He was treated and diagnosed with right knee strain from hyperextension.  Consequently, service connection for a right and/or left wrist disability on the basis that it became manifest in service and persisted, is not warranted.  

Accordingly, what the Appellant needs to establish service connection for a right and/or left knee disability is competent evidence of a nexus between his claimed disability and his National Guard service.  On October 2007 VA examination the appellant was diagnosed with right knee meniscus tear and November 2007 x-rays of the right knee showed early osteoarthritis.  While VA examiner in July 2010 diagnosed degenerative arthrosis of the right knee, he also noted that service treatment records did not mention that the appellant's right side was injured.  He noted that the appellant displayed some submaximal effort consistent with symptom magnification.  There was no diagnosis of a left knee disorder.  VA examiner in January 2012 diagnosed degenerative joint disease of the right knee; and he opined that the appellant's claimed disabilities, (including right and/or left knee) were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that there is no injury to the right knee shown in service treatment records, and a 2006 private treatment report indicates the appellant injured his right knee playing ball.  The Board finds the January 2012 VA examination report addressing this issue is highly probative, as it presents a competent medical opinion informed by review of the pertinent evidence including National Guard service records and examination of the appellant.  As such, the examination report weighs significantly against the claim of entitlement to service connection for a right and/or left knee disability.  There are no opinions to the contrary of record.  Accordingly service connection is not warranted for a right and/or left knee disability.

In weighing credibility, in this instance, the Board finds the appellant's contention that he suffered a right knee injury during service in the National Guard is not credible.  There is no evidence of a knee disorder during the appellant's National Guard service.  Furthermore, on periodic examination in March 1988, less than one year following the May 1987 injury, his lower extremities were reported to be normal.  In 2006 the appellant reported to his private doctor that he hyperextended his right knee while playing ball; he was diagnosed with right knee strain from hyperextension that is improving.  In March 2007 the appellant was absent from work as a result of having a complete tear of the right medial meniscus that started in March 2006.  The appellant's statements regarding knee disability is inconsistent with his own statements and actions during National Guard service.  They are also not credible when considered against the overall evidence of record.  VA examiner noted that the appellant presented with symptom magnification, such as inconsistent history and submaximal effort.  As noted above, the appellant did not seek treatment for symptoms of a right and/or left knee disability until 2006, which is approximately 19 years after the alleged knee injury during service.  See Maxson, 230 F.3d 1330.  Significantly, treatment for a right knee disability coincides with the appellant seeking treatment for a right knee hyperextension injury.

The evidentiary record persuasively weighs against service connection for the appellant's right and/or left knee disability.  The evidence against such a link includes the July 2010 and January 2012 VA examination reports.  The only evidence in favor of such a link is the appellant's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  While the appellant, as a layperson, is competent to testify as to symptoms he experiences, it is beyond his competence to link a current right knee disability to an injury that occurred during National Guard service.  See Jandreau, 492 F.3d 1372 

Further, with regard to a left knee disability, the totality of the evidence of record establishes that there is no chronic left knee disability.  Therefore, the Board must find that there is no valid claim for such disability.  Service connection cannot be established without a current chronic disability.  Brammer, 3 Vet. App. 223.  

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right and/or left knee disability must be denied.  See Gilbert, 1 Vet. App. 49.

Right and/or Left Ankle Disability

The appellant contends that he suffered a right ankle injury during National Guard service in 1986 when he dismounted from a track by jumping off the front of it and injured his right ankle.  He also contends that he reinjured his right ankle in 1987, when the cargo hatch came down and struck his leg; he was twisted, his boot was caught and he tried to pull up.  Service treatment records show that in February 1985 the appellant complained of left ankle pain and was diagnosed with Achilles tendonitis.  In August 1986 he injured his left heel/foot and was diagnosed with contusion of the left ankle.  However, VA examiner (January 2012) noted that the left ankle injuries reported in service were acute and would not lead to a chronic disability.  There are no service treatment records that suggest any right ankle injuries, symptoms, complaints, or diagnoses during the appellant's National Guard service.  Furthermore, on his March 1988 periodic medical examination report, his lower extremities were normal on clinical evaluation and on his report of medical history, he indicated that he did not have or had ever had swollen or painful joints or foot trouble.  There are no postservice treatment records that suggest any right and/or left ankle symptoms, complaints or treatment.  Consequently, service connection for a right and/or left ankle disability on the basis that it became manifest in service and persisted is not warranted.  

Accordingly, what the appellant needs to establish service connection for a right and/or left ankle disability is competent evidence of a nexus between his claimed disability and his National Guard service.  On October 2007 VA examination the appellant was diagnosed with chronic right ankle strain.  VA examiner in July 2010 diagnosed degenerative arthrosis of the right ankle.  There was no diagnosis of a left ankle disorder.  VA examiner in January 2012 diagnosed right ankle sprain; and he opined that the appellant's claimed disabilities, (including right and/or left ankle) were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that service treatment records show treatment for the left ankle, yet, the appellant claims he injured his right ankle.  There was also no emergency room treatment of a left foot/ankle injury in 1986, when he jumped from a vehicle about five feet high.  All of the injuries found in the service medical records involved the left ankle and based on the evidence of record, the appellant does not have an ankle disability that was manifested during or otherwise caused by an injury incurred during National Guard service.  

The Board finds the January 2012 VA examination report addressing this issue is highly probative, as it presents a competent medical opinion informed by review of the pertinent evidence including National Guard service records and examination of the appellant.  As such, the examination report weighs significantly against the claim of entitlement to service connection for a right and/or left ankle disability.  There are no opinions to the contrary of record.  Accordingly service connection is not warranted for a right and/or left ankle disability.

Here, the Board finds the appellant's contention that he suffered a right ankle injury during service in the National Guard is not credible.  The ankle/foot injury shown in the 1986 service treatment record refers to the left ankle.  Even the appellant, at that time, complained that his left ankle was hurting.  Moreover, a medical officer physically examined the left ankle and rendered a diagnosis of contusion; x-rays showed a chipped heel bone on the left side.  There was no suggestion of a right ankle injury.  Furthermore, on periodic examination in March 1988, his lower extremities were reported normal.  The appellant's statements regarding an ankle disability are inconsistent with his own statements and actions during National Guard service.  They are also not credible when considered against the overall evidence of record.  VA examiner noted that the appellant presented with symptom magnification, such as inconsistent history and submaximal effort.  As noted above, the appellant did not seek treatment for symptoms of a right and/or left ankle disability postservice.  See Maxson, 230 F.3d 1330.

The evidentiary record persuasively weighs against service connection for the appellant's right and/or left ankle disability.  The evidence against such a link includes the January 2012 VA examination report.  The only evidence in favor of such a link is the appellant's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  While the appellant, as a layperson, is competent to testify as to symptoms he experiences, it is beyond his competence to link a current right ankle disability to an injury that occurred during National Guard service.  See Jandreau, 492 F.3d 1372.  

Further, with regard to a left ankle disability, the totality of the evidence of record establishes that there is no chronic left ankle disability.  Therefore, the Board must find that there is not a valid claim for such disability.  Service connection cannot be established without a current chronic disability.  Brammer, 3 Vet. App. 223.  
As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right and/or left ankle disability must be denied.  See Gilbert, 1 Vet. App. 49.

In sum, after consideration of all of the evidence and contentions in this case, the Board finds that service connection is not warranted for any disability of either wrist, knee or ankle, in this case.  


ORDER

Service connection for right and/or left wrist disability is denied.

Service connection for right and/or left knee disability is denied.

Service connection for right and/or left ankle disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


